Citation Nr: 1023202	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-24 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from June 1992 to September 
1992, with additional service with the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Service connection has been granted for residuals of a 
traumatic brain injury, evaluated as 100 percent disabling; 
post-operative residuals, right knee dislocation, to include 
chronic pain syndrome, evaluated as 30 percent disabling; 
residuals of right acetabulum fracture, evaluated as 10 
percent disabling; dysarthria, evaluated as noncompensably 
disabling; and special monthly compensation has been granted 
based on aid and attendance.

2.  The Veteran's service-connected disabilities effectively 
resulted in the permanent loss of use of at least one foot or 
one hand.


CONCLUSION OF LAW

The criteria for assistance in acquiring an automobile or 
other conveyance and/or adaptive equipment have been met.  38 
U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.350, 3.808 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue on appeal herein.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 
(2009).  This is so because the Board is taking action 
favorable to the Veteran by granting the issue at hand.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from June 
1992 to September 1992, with additional service in the 
National Guard.  In August 2007, the Veteran submitted a 
claim of entitlement to assistance in acquiring an automobile 
and adaptive equipment, or for adaptive equipment only.  
After this claim was denied in September 2007, the Veteran 
perfected an appeal.  This claim has been certified to the 
Board for appellate review.

To warrant entitlement to assistance in acquiring an 
automobile or other conveyance and adaptive equipment, the 
evidence must demonstrate service-connected disability (or 
disabilities) resulting in the loss, or permanent loss of 
use, of at least one foot or a hand; or, permanent impairment 
of vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than twenty degrees in the better 
eye.  38 U.S.C.A. § 3901 38 C.F.R. § 3.808(a).  A veteran may 
be entitled to assistance in acquiring adaptive equipment 
only if he or she has ankylosis of at least one knee or one 
hip due to service-connected disability.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv).

In determining whether the above criteria have been 
satisfied, the term "loss of use" of a hand or foot as 
where no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow or knee with the use of a 
suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The 
determination is made on the basis of the actual remaining 
function, whether the acts of grasping, manipulation, etc, in 
the case of the hand, or balance, propulsion, etc., in the 
case of a foot, could be accomplished equally well by an 
amputation stump with prosthesis.

If an eligible person cannot qualify to operate an automobile 
or other conveyance, VA will provide or assist in providing 
an automobile or other conveyance to such person, if the 
automobile or other conveyance is operated for the eligible 
person by another person.  38 U.S.C.A. § 3902(d).

In December 2005, the Veteran underwent a neuropsychiatric 
evaluation to determine his level of function.  The Veteran 
reported that his right leg was injured during a motor 
vehicle accident and that he preferred using his left leg for 
tasks despite being right foot dominant.  Motor skill tests 
determined that the Veteran's motor speed was significantly 
better than his motor dexterity, and that he demonstrated 
greater left hand dexterity than his right hand despite being 
right hand dominant.  Based on this and a battery of other 
tests, the recommendations were, in relevant part: (1) use of 
medications for behavioral management; (2) continued use of 
antidepressant medication; (3) continued prohibition of 
driving given his "mildly impaired" performance on tests 
assessing attention and because of his seizure disorder; and 
(4) encourage participation in activities/hobbies/crafts that 
require hand function given his bilateral difficulties with 
manual dexterity.

In May 2006, J.P.H., M.D., opined that that the Veteran's 
service-connected traumatic brain injury resulted in 
"permanent cognitive difficulties that impair his judgment 
while driving."  The Veteran stated that he would refrain 
from driving for the remainder of his life.  In October 2008, 
Dr. J.P.H. opined that the Veteran's traumatic brain injury 
residuals "caused him to be forgetful and act at times 
without restraint."  Dr. J.P.H. also noted that the Veteran 
experienced either partial seizures or bouts of rage.

In November 2008, L.K., M.D., PhD, detailed treatment 
provided to the Veteran since April 2004, including for his 
service-connected right knee disability and traumatic brain 
injury residuals.  Dr. L.K. opined that the Veteran 
experienced cognitive deficits as a result of the traumatic 
brain injury.  Specifically, Dr. L.K. stated that the Veteran 
had difficulty following simple commands, that single 
commands needed to be repeated on multiple occasions, and 
that the Veteran exhibited "child-like" behavior.  Dr. L.K. 
also stated that a spinal cord stimulator had been implanted 
and that the Veteran received right posterior bursa 
injections; right intra-articular injections; trigger point 
injections, and right peripheral nerves blocks, among other 
procedures and surgeries.

In December 2008, the Veteran underwent a VA examination.  
After reviewing the Veteran's treatment history and 
administering several tests, the examiner concluded that the 
Veteran had experienced a traumatic brain injury that "is of 
the character that leaves him mildly demented: he does 
remarkably well on test of cognition and executive 
function[,] but has deficiency of short-term memory that is 
likely permanent.  For this reason, [the Veteran] cannot seek 
employment, handle funds, or operate a motor vehicle."

In an undated statement, L.B., M.D., provided diagnoses of 
status post motor vehicle accident resulting in traumatic 
brain injury, with seizure disorder; knee injury; and other 
ongoing issues.  Pursuant to these diagnoses, Dr. L.B. found 
that the Veteran needed prompting to use assistive devices in 
order to prevent falls; was unable to drive; required his 
spouse to travel with him due to inappropriate behavior and 
disinhibitions; and needed close monitoring when leaving his 
home due to lack of judgment and because he put himself and 
others at risk.

During the pendency of this appeal, the Veteran's spouse 
submitted several statements in support of the Veteran's 
claim.  Significantly, in August 2008, she asserted that the 
Veteran's driver's license was revoked due to his involvement 
in "numerous accidents" that put him and others at risk.  
In August 2009, she asserted that the Veteran experienced 
right leg pain and cognitive, memory, attention, behavior, 
balance, and comprehension difficulties.  Further, she stated 
that, given the Veteran's size, it was difficult for him to 
fit in "a lot of vehicles."  Further, the spouse stated 
that the Veteran needed to take his VA-issued motorized 
scooter with him to his appointments.

During the September 2009 Board hearing, the Veteran's spouse 
testified as to the Veteran's driving record after his 
traumatic brain injury and that the Veteran had not driven 
since November 2005, after several accidents.  She also 
testified that their current vehicle had a lift equipped in 
order to transport the Veteran's scooter, and that the 
Veteran used the scooter because of his service-connected 
right knee disability and because of his balance issues 
associated with the service-connected residuals of a 
traumatic brain injury.  The Veteran's spouse testified that 
the Veteran wore a right knee brace due to instability, and 
that the spinal cord stimulator was implanted to disrupt pain 
signals sent to the Veteran's right knee.  She explained that 
the Veteran received injections to block the nerves, but that 
he still experienced pain that occasionally prevented him 
from weight bearing activities.

Based on a longitudinal review of the Veteran's claims file, 
the Board finds that the symptoms of the Veteran's service-
connected disabilities are functionally analogous to the 
permanent loss of use at least one foot or one hand.  38 
C.F.R. § 3.350(a)(2); see 38 C.F.R. § 4.7 (2009).  
Specifically, the Veteran's service-connected residuals of a 
traumatic brain injury included bilateral upper extremity 
motor dexterity difficulties, a total impairment of judgment, 
a seizure disorder, attention problems, and short-term memory 
impairment, among other symptoms.  Further, the Veteran's 
service-connected right knee disability required regular 
nerve block injections and the implantation of a spinal cord 
stimulator to disrupt pain signals.  Despite these measures, 
the Veteran still experienced right knee pain severe enough 
to prevent weight bearing activities.  In light of the 
foregoing, and resolving all doubt in the Veteran's favor, 
the Board finds that granting the Veteran's claim is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, assistance for acquiring an automobile or other 
conveyance and/or adaptive equipment is warranted.


ORDER

A certificate of eligibility for assistance for acquiring an 
automobile or other conveyance and/or adaptive equipment is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


